Citation Nr: 0801404	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran served on active duty from May 1958 to February 
1962, from May 1963 to February 1965, and from September 1966 
to September 1980.  He died in September 1994.  The appellant 
is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2005, of at 
Department of Veterans Affairs (VA) Regional Office (RO).

In her substantive appeal, the appellant raised the claim for 
nonservice-connected death pension, which is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1. In a rating decision in May 1997, the RO denied the claim 
of service connection for the cause of the veteran's death; 
after the appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision.

2. No additional evidence has been presented since the rating 
decision in May 1997 by the RO, denying service connection 
for the cause of the veteran's death. 


CONCLUSIONS OF LAW

1. The rating decision in May 1997 by the RO, denying service 
connection for the cause of the veteran's death, became 
final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104(a) (2007).

2. As new and material evidence has not been presented, the 
rating decision in May 1997, denying service connection for 
the cause of the veteran's death, is not reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in March and November 2004.  The appellant was notified 
that she had to submit new and material evidence to reopen 
the claim of service connection for the cause of the 
veteran's death, that is, evidence that was not redundant or 
cumulative of evidence previously considered in deciding the 
claim, and evidence that pertained to the reason the claim 
was previously denied.  The notice also included the type of 
evidence needed to substantiate the underlying claim of 
service connection for the cause of death, namely, that the 
veteran died of a service connected disability.  During his 
life time, the veteran did not have an adjudicated service-
connected disability.  The appellant was informed that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that she could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with her authorization VA would 
obtain any such records on her behalf.  She was asked to 
submit evidence, which would include evidence in her 
possession that pertained to the claim.  The notice included 
the provision for the effective date of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); Kent v. 
Nicholson, 
20 Vet. App. 1 (2006) (elements of a new and material 
evidence claim); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, the notice was defective, but as 
the claim to reopen is denied, no disability rating can be 
awarded as a matter of law and therefore there is no 
possibility of any prejudice to the appellant with respect to 
the content error as to the degree of disability assignable.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  The VA has sought to obtain relevant 
evidence but the appellant has not responded to the VA 
requests with any such evidence.  Therefore, no further 
assistance to the appellant is required to comply with the 
duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection for the 
Cause of the Veteran's Death

Evidence Previously Considered

In the rating decision, dated in May 1997, the RO denied 
service connection for the cause of the veteran's death on 
grounds that the fatal esophageal cancer was unrelated to an 
injury or disease of service origin. 

After the appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision and by operation of law the rating 
decision by the RO, denying service connection for the cause 
of the veteran's death, became final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

The evidence previously considered consisted of the veteran's 
service medical records and the Certificate of Death.  

The service medical records contained no complaint, finding, 
or history of an esophageal abnormality. 

The death certificate show that the veteran died in September 
1994 of esophageal cancer and that the interval between the 
onset of the disease and death was 10 months. 

At the time of death, the veteran did not have an adjudicated 
service-connected disability. 

The Current Claim to Reopen

The current claim to reopen was received at the RO in October 
2002.  

A prior unappealed decision of the RO is final. 38 U.S.C.A. § 
7105(c).  The claim may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.

The regulatory definition of new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purpose of reopening a claim, the credibility of newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The appellant has not submitted any additional evidence. 

In the absence of additional evidence, there is no reasonable 
possibility of substantiating the claim, and the claim is not 
reopened.  38 C.F.R. § 3.156(a). 

To the extent appellant relates the veteran's fatal disease 
to service, where as here, the questions involve a medical 
diagnosis or medical causation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on a medical diagnosis, which is not capable 
of lay observation, such as cancer, or on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372,  
(Fed. Cir. 2007).  Therefore, the appellant's statements do 
not constitute competent evidence.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

For the above reasons, the claim of service connection for 
the cause of the veteran's death is not reopened. As the 
claim is not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).







ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the veteran's 
death is not reopened, and the appeal is denied



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


